              Case 3:19-bk-03614-JAF          Doc 18    Filed 11/12/19     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:
                                                              CASE NO.: 19-03614-JAF
ANGELO L. WILLIAMS,

      Debtor.
____________________________/

         TRUSTEE’S RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC
            STAY OF CREDITOR, NEW RESIDENTIAL MORTGAGE, LLC

         COMES NOW, Doreen Abbott, Chapter 7 Trustee (the “Trustee”), and hereby responds to

the Motion for Relief from Stay of New Residential Mortgage, LLC (“Secured Creditor”) (Doc.

No. 10), as follows:

         1.     The Debtor, Angelo L. Williams (the “Debtor”) filed a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code on September 24, 2019 (Doc. No. 1).

         2.     On his Amended Schedule A/B (Doc. No. 11), the Debtor listed an interest in the

real property located at 1021 Gardenbridge Place, Saint Charles, Missouri 63303 (the “Property”).

         3.     The Debtor did not claim any exemptions in or to the Property on his Schedule C.

         4.     On October 22, 2019, Secured Creditor filed its Motion for Relief from Stay as to

its interest in the Property (Doc. No. 10).

         5.     The Trustee objects to the relief sought in the Motion on the grounds and to the

extent that the Trustee needs additional time to investigate whether there is equity in the Property,

or if not, whether there may be an opportunity to sell the property with the consent of the lienholder

in return for a carve-out to the estate.
            Case 3:19-bk-03614-JAF       Doc 18     Filed 11/12/19   Page 2 of 2




        WHEREFORE, the Trustee respectfully requests that the Court enter an Order (i) denying

Secured Creditor’s Motion; and (ii) granting the Trustee any other relief to which she may be

entitled.

                                                  Respectfully submitted,

                                                  JOHNSON LAW FIRM, P.A.

                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.
                                                  Florida Bar No. 0032105
                                                  Lauren W. Box, Esq.
                                                  Florida Bar No. 0106242
                                                  100 North Laura Street, Suite 701
                                                  Jacksonville, Florida 32202
                                                  (904) 652-2400 Telephone
                                                  (904) 652-2401 Facsimile
                                                  ehj@johnsonlawpa.com
                                                  lauren@johnsonlawpa.com

                                                  Attorneys for Doreen Abbott,
                                                  Chapter 7 Trustee



                               CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true an accurate copy of the foregoing was
served this 12th day of November, 2019 by U.S. Mail to Angelo L. Williams, 7777 Normandy
Boulevard, Apartment 814, Jacksonville, Florida 32221, and by CM/ECF electronic notice to
Keith D. Collier, Esq., Counsel for the Debtor, and Ida A. Moghimi-Kian, Esq., Counsel for
Secured Creditor.

                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.




                                              2
